t c summary opinion united_states tax_court erika g barrera petitioner v commissioner of internal revenue respondent docket no 2334-13s filed date jaime vasquez for petitioner jeffrey d heiderscheit and daniel n price for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 in effect when the petition was filed pursuant to sec_7463 sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect at all relevant times and all rule continued the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case by final notice_of_determination dated date respondent denied petitioner’s claim for relief from joint_and_several_liability under sec_6015 for a federal_income_tax deficiency for petitioner filed with the court a timely petition for review of respondent’s determination under sec_6015 the issue for decision is whether petitioner qualifies for relief under sec_6015 background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in texas at the time the petition was filed i petitioner’s background petitioner married johnny joe moncada on date and they have one child petitioner has been employed as an administrative technician by the u s department of defense dod since during she earned dollar_figure working for the dod continued references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar ii mr moncada’s employment mr moncada retired from the army in during he earned wages of dollar_figure dollar_figure and dollar_figure working for the dod harding security associates inc harding security and the directorate for network ops dno respectively mr moncada also received retired pay of dollar_figure from the dod during petitioner testified that she was never sure who mr moncada worked for but that she understood that he worked in the intelligence field iii household finances petitioner and mr moncada maintained two joint checking accounts with usaa federal savings bank usaa and a joint account with randolph brooks federal credit_union randolph brooks petitioner’s paychecks were deposited into the randolph brooks account and she paid most of the household expenses from that account the wages that mr moncada earned from the dod and harding security were deposited into the couple’s usaa account ending in while his dod retired pay was deposited into the second usaa account ending in the usaa account statements show that harding security paid wages to mr moncada from date to date and the dod paid wages to mr moncada from date through the end of the year petitioner received monthly usaa account statements for the account ending in and she withdrew funds from and incurred charges against the account she testified that she normally informed mr moncada before withdrawing funds from the account petitioner maintains that she was unaware of the usaa account ending in before these proceedings were initiated petitioner’s brother resided with petitioner and mr moncada in texas and it appears that he also had access to the funds in the usaa account ending in iv separation and divorce during the first half of petitioner and mr moncada resided together in texas in july of that year mr moncada was deployed to guam and petitioner moved there with him the couple experienced marital difficulties shortly thereafter and petitioner moved back to texas in date petitioner and mr moncada were divorced in date the terms of the divorce were memorialized in a final decree of divorce incorporating the couple’s agreement incident_to_divorce which states in relevant part that petitioner and mr moncada shall be equally responsible for all federal_income_tax liabilities of the parties from the date of marriage through date and each party shall timely pay percent of any deficiencies assessments penalties or interest due thereon and shall indemnify and hold the other party and his or her property harmless from percent of such liabilities unless such additional tax penalty and or interest resulted from a party’s omission of taxable_income or claim of erroneous deductions in such case the portion of tax penalty and or interest relating to the omitted income or claims of erroneous deductions shall be paid_by the party who earned the omitted income or proffered the claim for an erroneous deduction the parties agree that nothing contained herein shall be construed as or is intended as a waiver of any rights that a party has under the innocent spouse provisions of the internal_revenue_code v joint tax_return for in early petitioner contacted mr moncada who remained in guam at the time to review the couple’s tax records for petitioner testified that she informed mr moncada that she had received separate forms w-2 wage and tax statement from the dod harding security and dno she further testified that mr moncada informed her that the tax records she referred to seemed to be complete petitioner took the tax records to h_r block and had a joint tax_return prepared the return reported combined wages of dollar_figure on line pensions and we assume that ms barrera was mistaken when she testified that she had a form_w-2 from the dod in hand when she talked to mr moncada it is more likely that she had a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc issued by defense finance and accounting service dfas reporting mr moncada’s retired pay annuities of dollar_figure on line and total income of dollar_figure on line the return omitted mr moncada’s dod wages of dollar_figure and made no claim for related withholding_tax of dollar_figure petitioner executed the return on mr moncada’s behalf pursuant to a power_of_attorney and filed it with the internal_revenue_service irs vi notice_of_deficiency on date respondent mailed a joint notice_of_deficiency for to petitioner and mr moncada explaining that because they failed to report mr moncada’s dod wages they were liable for an income_tax deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 neither petitioner nor mr moncada filed a petition for redetermination with the court challenging the notice_of_deficiency vii petitioner’s request for spousal relief on date petitioner submitted to respondent form_8857 request for innocent spouse relief for petitioner reported on the form_8857 that she has taken some college-level courses she was not the victim of the combined wages of dollar_figure comprised petitioner’s dod wages of dollar_figure and mr moncada’s wages of dollar_figure and dollar_figure paid_by harding security and dno respectively the notice_of_deficiency was mailed to mr moncada in guam spousal abuse or domestic violence she did not incur any large expenses during she did not sign the couple’s tax_return for under duress and she did not have a medical or physical health problem at the time she filed the return or at the time she submitted the request for relief petitioner conceded at trial that she would not suffer economic hardship if required to pay the tax due for the parties agree that petitioner is current with her tax obligations and has no balance of tax due for any year other than viii mr moncada’s opposition on date mr moncada submitted to the irs a form questionnaire for non-requesting spouse stating that he and petitioner should share equal responsibility for the unpaid tax for citing the portion of the divorce decree quoted above in date the irs informed mr moncada that it had preliminarily determined to grant petitioner relief pursuant to sec_6015 on date mr moncada submitted to the irs a form statement of disagreement asserting that petitioner was fully aware that he had earned wages from the dod during and that she was obliged to file a complete and accurate tax_return ix final notice_of_determination as previously mentioned the irs issued to petitioner a final notice_of_determination denying her claim for relief the notice states that the irs denied petitioner relief under subsections b c and f of sec_6015 discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 114_tc_276 if certain requirements are met however an individual may be relieved of joint_and_several_liability under sec_6015 the court applies a de novo scope and standard of review in deciding whether a taxpayer is entitled to relief under sec_6015 see 705_f3d_980 9th cir aff’g tcmemo_2010_ 132_tc_203 except as otherwise provided in sec_6015 the taxpayer bears the burden of proving entitlement to relief rule a porter v commissioner t c pincite 119_tc_306 aff’d 101_fedappx_34 6th cir three forms of relief are available under sec_6015 in general sec_6015 provides full or apportioned relief from joint_and_several_liability for understatements of tax on a return sec_6015 provides apportioned relief in respect of a deficiency to taxpayers who are divorced or separated and in certain circumstances sec_6015 provides equitable relief from joint_and_several_liability if relief is not available under subsection b or c i sec_6015 to be eligible for relief under sec_6015 the requesting spouse must establish inter alia that the understatement_of_tax is attributable to erroneous items of the nonrequesting spouse and in signing the return the requesting spouse did not know and had no reason to know of the understatement_of_tax sec_6015 and c if a spouse seeking relief under sec_6015 has actual knowledge of the underlying transaction that produced income that was omitted from a joint_return innocent spouse relief is denied see 115_tc_183 aff’d 282_f3d_326 5th cir the rules pertaining to a requesting spouse’s actual knowledge are set forth in sec_1_6015-3 income_tax regs see sec_1_6015-2 income_tax regs see also cheshire v commissioner t c pincite stating that the knowledge standard for purpose of sec_6015 is an actual and clear awareness of the existence of the item giving rise to the deficiency in the case of omitted income knowledge of the item includes knowledge of receipt of the income sec_1_6015-3 income_tax regs the understatement_of_tax in this case is attributable to the omission of mr moncada’s dod wages petitioner withdrew funds from the usaa account ending in and she admitted to having direct access to monthly account statements for that account it also appears that petitioner’s brother had access to funds in the account the monthly account statements clearly listed electronic deposits made by mr moncada’s employers including the dod even a cursory review of those bank statements would have revealed that mr moncada received the dod wages that were omitted from the couple’s joint_return petitioner’s testimony that she spoke to mr moncada by telephone and confirmed that she had a complete set of his forms w-2 is unconvincing it appears that petitioner did not discuss the records with mr moncada in any great detail and that she erroneously referred to the form 1099-r issued by dfas as a form_w-2 assuming the conversation occurred as petitioner testified we consider it inadequate given that she possessed the monthly bank account statements that provided confirmation of the amount of mr moncada’s total wages considering all the circumstances we conclude that petitioner had actual knowledge of the omitted income and the related understatement of income_tax on the couple’s joint_return within the meaning of sec_6015 consequently we hold that petitioner does not qualify for relief from joint_and_several_liability under sec_6015 ii sec_6015 under sec_6015 a divorced or separated spouse may elect to limit liability for a deficiency on a joint_return to the portion allocable to him or her a taxpayer can make a valid election only if the taxpayer is no longer married to is not part of the same household of or is legally_separated from his or her spouse the taxpayer makes a timely election and the secretary does not demonstrate that the taxpayer had actual knowledge at the time the taxpayer signed the return of an item giving rise to a deficiency sec_6015 b and c given that petitioner had actual knowledge of the full amount of omitted income she likewise is not eligible for apportioned relief under sec_6015 as discussed above we conclude that petitioner had actual knowledge of the omitted income it follows that petitioner is not entitled to relief pursuant to sec_6015 iii sec_6015 sec_6015 grants the commissioner discretion to relieve an individual from joint liability where relief is not available under sec_6015 or c if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or deficiency the commissioner recently prescribed revised guidelines in revproc_2013_34 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 that are considered in determining whether it is inequitable to hold a requesting spouse liable for all or part of the liability for any unpaid tax or deficiency although the court consults these guidelines when reviewing the commissioner’s denial of relief see 120_tc_137 we are not bound by them inasmuch as our analysis and determination ultimately turn on an evaluation of all the facts and circumstances see pullins v commissioner revproc_2013_34 sec 2013_43_irb_397 provides that the guidelines are effective for requests for relief filed on or after date and requests for equitable relief pending on date whether before the irs the office of appeals or a federal court t c porter v commissioner t c pincite hudgins v commissioner tcmemo_2012_260 at a threshold conditions revproc_2013_34 sec_4 i r b pincite sets forth seven threshold conditions that must generally be satisfied before the commissioner will consider a request for equitable relief under sec_6015 there is no dispute that petitioner satisfies each of the seven threshold conditions b streamlined determinations granting relief revproc_2013_34 sec_4 i r b pincite sets forth elements that a requesting spouse must satisfy to qualify for a streamlined determination granting relief under sec_6015 as is relevant here petitioner does not qualify for streamlined relief because as discussed above she had actual revproc_2013_34 sec_4 i r b pincite permits relief if all the following elements are satisfied on the date the irs makes its determination the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse is a widow or widower and is not an heir to the nonrequesting spouse’s estate that would have sufficient assets to pay the tax_liability or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date the irs makes its determination the requesting spouse will suffer economic hardship if relief is not granted and on the date the joint_return was filed the requesting spouse did not know or have reason to know of the item giving rise to the understatement or deficiency knowledge of the understatement_of_tax and she admittedly will not suffer economic hardship if relief is not granted c facts and circumstances analysis where as here a requesting spouse meets the threshold conditions but fails to qualify for streamlined relief the commissioner may nevertheless grant relief after considering the following nonexclusive list of factors set forth in revproc_2013_34 sec_4 whether the requesting spouse is separated or divorced from the nonrequesting spouse whether the requesting spouse will suffer economic hardship if relief is not granted whether on the date the joint_return was filed the requesting spouse did not know and had no reason to know of the item giving rise to the understatement or deficiency whether the requesting or nonrequesting spouse has a legal_obligation to pay the tax_liability pursuant to a decree of divorce or other agreement whether the requesting spouse received a significant benefit from the unpaid income_tax_liability or understatement and whether the requesting spouse has made a good-faith effort to comply with the federal_income_tax laws for the taxable years following the taxable_year s to which the request for relief relates two additional factors that the commissioner may consider in favor of granting relief are whether the nonrequesting spouse abused the requesting spouse and the requesting spouse was in poor mental or physical health at the time the joint_return was filed or when the requesting spouse requested relief see id sec_4 c iv g i r b pincite marital status petitioner and mr moncada were divorced at the time the irs made its determination in this case the marital status factor weighs in favor of relief economic hardship petitioner admitted that if relief is not granted under sec_6015 she will not suffer economic hardship the economic hardship factor is neutral knowledge as previously discussed we conclude that petitioner had actual knowledge of the wages that mr moncada earned while working for the dod during this factor weighs against relief legal_obligation the decree of divorce governing the termination of petitioner’s and mr moncada’s marriage provides in relevant part that petitioner and mr moncada shall be equally responsible for all federal_income_tax liabilities of the parties from the date of marriage through date and each party shall timely pay percent of any deficiencies assessments penalties or interest due thereon and shall indemnify and hold the other party and his or her property harmless from percent of such liabilities unless such additional tax penalty and or interest resulted from a party’s omission of taxable_income or claim of erroneous deductions in such case the portion of tax penalty and or interest relating to the omitted income or claims of erroneous deductions shall be paid_by the party who earned the omitted income or proffered the claim for an erroneous deduction although the understatement_of_tax was attributable to the failure to report a portion of mr moncada’s wages we cannot lay the blame for the omitted income solely on him recall that petitioner was acting as mr moncada’s attorney-in-fact in respect of the joint_return under the circumstances she was obliged to ensure that the return was complete and accurate and we are not convinced on this record that she took all the steps reasonably necessary to confirm that the return was correct as filed because we conclude that petitioner shared responsibility for the omission_of_income in question we consider the legal_obligation factor to be neutral significant benefit petitioner admitted that she used some of the funds in the usaa account we note that the amount of the understatement is relatively small and the record otherwise is unclear as to whether petitioner spent lavishly made any large purchases or received any benefit in excess of normal support from the unpaid tax_liability in the absence of additional evidence we conclude that this factor is neutral compliance with income_tax laws the parties agree that petitioner has filed all required tax returns and is otherwise in compliance with federal_income_tax laws for the taxable years after this factor weighs in favor of relief mental physical health petitioner was not in poor mental or physical health at the time the joint_return was filed or when she submitted her request for spousal relief this factor is neutral abuse petitioner was not abused by mr moncada and there is no evidence that he attempted to rigidly control household finances or deny her access to financial records this factor is neutral iv conclusion weighing all the facts and circumstances we are not persuaded that it would be inequitable to deny petitioner spousal relief under sec_6015 as the preceding discussion shows there are factors that weigh in favor of and against relief and several factors that are neutral our decision whether relief is appropriate however is not based on a simple tally of those factors see e g hudgins v commissioner at rather our decision is heavily influenced by the somewhat unique circumstance that petitioner was acting as mr moncada’s attorney-in-fact in respect of their joint_return and she had possession of the bank records that documented nearly all of the wages that he received during considering that petitioner will not suffer economic hardship and bearing in mind that the terms of the divorce decree support the proposition that petitioner and mr moncada should pay equal shares of the tax_deficiency we conclude that it would not be inequitable to deny petitioner spousal relief pursuant to sec_6015 to reflect the foregoing decision will be entered for respondent
